Citation Nr: 0937130	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for an incisional hernia status post repair as secondary to 
service-connected shell fragment wound of the abdomen with 
laceration of the liver with retained foreign body.

3.  Entitlement to a temporary total rating for convalescence 
for surgery to repair an incisional hernia pursuant to 
38 C.F.R. § 4.30.  

4.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine as secondary to service-
connected shell fragment wound of the abdomen with laceration 
of the liver with retained foreign body.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The issues of entitlement to a rating in excess of 30 percent 
for PTSD and entitlement to a temporary total rating for 
convalescence for surgery to repair an incisional hernia 
pursuant to 38 C.F.R. § 4.30 being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  At no time throughout the rating period on appeal has the 
Veteran's post-operative incisional hernia been described as 
large, and the evidence has not shown that the Veteran's 
hernia is not well supported by a belt under ordinary 
conditions.

2.  The Veteran does not have a lumbar spine disability that 
is attributable to military service, or was caused or made 
worse by service-connected disability.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a post-operative incisional hernia have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7339 
(2008).

2.  The Veteran does not have a lumbar spine disability that 
is the result of disease or injury incurred in or aggravated 
during active military service; a lumbar spine disability is 
not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board finds that a notice letter dated in May 2004 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the May 2004 letter, the Veteran was 
notified that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The Veteran was also 
requested to submit evidence in support of his claims and he 
was advised of the elements necessary to establish service 
connection.  

With regard to the lumbar spine disability claim, although 
the Veteran was not informed of the evidence necessary to 
establish service connection on a secondary basis, the RO 
considered the secondary service connection claim and 
essentially informed the Veteran of the evidence necessary to 
establish service connection on a secondary basis by way of a 
February 2006 statement of the case.  The Board believes that 
a reasonable person would have understood what was needed, 
and the Veteran was subsequently afforded ample opportunity 
to such submit information.  Additionally, the Veteran 
specifically indicated that he believed that his lumbar spine 
disability resulted from his stomach surgery because it 
caused his stomach to weaken placing a greater burden on his 
lower back.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as any error in the content or timing of notice did 
not affect the essential fairness of the adjudication.

Additionally, while the RO has not provided the Veteran 
notice with respect to effective dates and rating criteria 
provisions, the claim of entitlement to service connection 
for the lumbar spine is being denied; thus, there is no 
prejudice in proceeding to decide the issue.  Additionally, 
with regard to the claim for an initial increased rating for 
an incisional hernia, where, as here, service connection has 
been granted and the initial rating has been assigned, the 
claim of service connection has been more than substantiated, 
it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).    

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder including the Veteran's service treatment 
records (STRs) and VA and private medical records.  
Additionally, the Veteran has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
The Veteran was afforded a VA examination for the hernia 
claim on appeal.  

With regard to the lumbar spine disability claim, the Board 
recognizes that assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  However, VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the lumbar spine claim, as discussed in more 
detail below, the record is absent for competent lay or 
medical evidence that the Veteran's claimed disability is 
associated with any events, injuries, or diseases that 
occurred in service or to a service-connected disability.  

In this regard, the Board cognizant that there are instances 
in which lay testimony can serve to establish an association 
between the claimed disability and military service, or a 
service-connected disability, for the purpose of satisfying 
the criteria of McLendon.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  For example, a lay person may be competent 
to offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
can satisfy the requirements of McLendon.  However, the Board 
finds that a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

In this case, the Veteran has not alleged any continuity of 
symptomatology between the claimed disability and his 
military service.  Thus, there is no lay evidence suggesting 
a direct association between his current disability and 
service.  Rather, he has claimed that this disability was 
caused or aggravated by surgery performed for his service-
connected shell fragment wound of the abdomen.  However, a 
lay person is not competent to offer an opinion on complex 
medical questions, and the Board believes that, as a lay 
person, the Veteran is not competent to offer an opinion 
linking his claimed lumbar spine disability to his service-
connected shell fragment wound of the abdomen.  Therefore, 
this is not a case in which the Veteran's lay beliefs alone 
can serve to establish any association between the Veteran's 
lumbar spine disability and his service-connected disability.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

Associated with the claims file are VA outpatient treatment 
reports dated from October 2003 to July 2008.  In December 
2003 the Veteran was noted to have undergone an exploratory 
laparotomy in service in 1968.  He said he developed a small 
incisional hernia six months after the operation.  The 
Veteran said that over the past thirty years the hernia had 
progressively gotten larger and was at times tender.  
Physical examination revealed that the abdomen was soft and 
nontender except in the area of an approximately two to three 
centimeter (cm) incisional hernia just to the left of midline 
in the upper abdominal region.  The examiner assessed the 
Veteran with an incisional hernia that developed since the 
time of his original surgery which had gotten progressively 
larger with tenderness.  He was advised to get a hernia 
repair.  In January 2004 the Veteran reported that his hernia 
was more symptomatic.  The examiner diagnosed the Veteran 
with a ventral hernia and a laparascopic repair was 
scheduled.  The Veteran was noted to have been admitted to 
the hospital on May 21, 2004, for an exploratory laparoscopy, 
lysis of adhesions, and implantation of prosthetic mesh and 
repair of ventral hernia laparoscopically.  The procedure was 
performed without complications and the Veteran was 
discharged on May 25, 2004.  On June 3, 2004, the Veteran was 
noted to be sore in the abdomen but it improved with time.  
The Veteran reported that he was able to eat a regular diet.  
He said he continued to work but he avoided heavy lifting.  
The examiner recommended that the Veteran continue with the 
restriction of heavy lifting for another four to six weeks.  
The examiner said the Veteran continued to improve from his 
surgery.  The Veteran requested more pain medication to take 
before bed.  

The Veteran was afforded another VA examination in October 
2004.  The examiner indicated that the claims file was 
reviewed.  Physical examination of the abdomen revealed no 
evidence of any ventral hernias or incisional hernias.  The 
right and left side of the abdomen were diffusely tender.  
There was no rebound, organomegaly, or abdominal masses.  All 
four quadrants of the abdomen had normal bowel sounds.  The 
examiner diagnosed the Veteran with an incisional hernia by 
history with surgical treatment for the same in May 2004.  

VA outpatient treatment reports indicate that in February 
2005 the Veteran reported pain where the sutures were placed 
for the mesh in the hernia repair.  In June 2005 the Veteran 
requested another abdominal brace because the one wore was 
getting dirty at work.  Physical examination of the abdomen 
in April 2006 revealed that the abdomen was soft.  There was 
no palpable hernia.  The Veteran had multiple healed 
incisions from his laparascopic incisional hernia repair.  He 
was noted to have pain on the right side.   

The Veteran was afforded another VA examination in March 
2008.  The examiner reviewed the claims file.  The Veteran 
reported a constant pulling and stretching type pain in the 
epigastrum.  He indicated that his appetite remained good and 
he had gained fifteen pounds since his 2004 surgery.  He 
reported complaints of gas and abdominal bloating but no 
vomiting.  He stated that he took fiber and prunes but had 
bowel movements only when he used milk of magnesia.  The 
Veteran reported that he used milk of magnesia once per week 
and had normal formed brown stools with no blood in the 
stool.  The Veteran underwent a gastroscopy in 2003 for 
dyspepsia and change in bowel habits.  He was found to have 
no active ulcer disease but some punctate areas of gastritis 
were noted and colonoscopy was normal.  The examiner 
diagnosed the Veteran with an incisional hernia repair in 
2004 with insertion of metallic mesh.  The examiner indicated 
that the incisional hernia in 2004 was due to a laparotomy in 
1968.  He said there was no hernia present and that the 
Veteran's abdominal pain was most likely due to the mesh used 
in the hernia repair in 2004.  

The Veteran's incisional hernia is currently evaluated as 20 
percent disabling under Code 7339, hernia, ventral, 
postoperative.  38 C.F.R. § 4.114.  Under Diagnostic Code 
7339, a 20 percent disability rating is available if the 
Veteran has a healed ventral hernia with weakening of the 
abdominal wall, and the need for a supporting belt is 
indicated.  A 40 percent disability rating is warranted when 
the hernia is large and not well supported by a belt under 
ordinary conditions.

Prior to the Veteran's May 2004 surgical repair, he was noted 
to have a symptomatic incisional hernia.  Following a May 
2004 surgical repair the Veteran was noted to have no hernia 
but he had a painful abdomen.  VA examination in October 2004 
confirmed tenderness about the area of the abdomen.  In June 
2005 the Veteran requested another abdominal brace.  It is 
assumed that the brace was to support his abdomen in the area 
where the hernia was repaired.  The March 2008 VA examiner 
indicated that the Veteran's abdominal pain was most likely 
due to the mesh used in the hernia repair in 2004.  There was 
no hernia present at that time.  Although the Veteran 
reported symptoms of gas, bloating, and constipation, the 
examiner indicated that following a gastroscopy he had 
punctate areas of gastritis.  Therefore, the symptoms of gas, 
bloating, and constipation were not attributed to the 
incisional hernia.  In light of this record, it appears that 
the Veteran's disability is characterized by a disability 
picture entirely consistent with a 20 percent rating under 
Diagnostic Code 7339, which contemplates a healed ventral 
hernia with weakening of the abdominal wall, and the need for 
a supporting belt is indicated.  Absent findings of a large 
hernia, not well-supported, the Veteran's disability does not 
warrant a rating in excess of 20 percent.  

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities at issue 
are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  For the 
following reasons, the Board determines that such referral is 
not appropriate in this case.  The Board notes that the 
Veteran's disability has not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  While the 
Veteran's disability undoubtedly interferes to some degree 
with his ability to work, it must be noted that the 20 
percent disability rating is itself indicative of some 
industrial impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Nevertheless, the record does not show that the 
service-connected disability results in marked interference 
with employment beyond that contemplated by the schedular 
criteria.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The regulations provide that service connection is warranted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2006 
& 2008).  This includes any increase in disability that is 
proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

The Veteran's STRs reveal that he sustained gunshot wounds to 
the right chest and abdomen in February 1968.  The evidence 
does not reveal that that there was any spine involvement.  A 
June 1968 Medical Board examination revealed a normal 
examination of the Veteran's spine.

Associated with the claims file is an April 1973 VA 
examination.  The examination does reveal any findings 
related to a lumbar spine disability.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 2003 to July 2008.  In December 
2003 the Veteran reported that in 1998 he sustained an injury 
to his lumbar spine while lifting a heavy generator.  In 
April 2006 the Veteran was noted to have a prior history of 
multilevel degenerative joint disease (DJD) of the spine.  
The examiner noted that the Veteran's had significant pain 
involving the right side of his abdomen which appeared to be 
unrelated to the DJD of the spine.  

The Veteran was afforded a VA psychiatric examination in 
October 2004.  At that time he reported that he had suicidal 
thoughts after he injured his back in 1998.  

The Veteran was afforded a VA scars examination in October 
2004.  The examiner indicated x-rays revealed that the 
Veteran had multiple disc degenerative changes in the lumbar 
spine.  

In this case there is no showing of a relationship between 
the Veteran's lumbar spine disability and his period of 
military service or to his service-connected shell fragment 
wound of the abdomen with laceration of the liver with 
retained foreign body.  The first evidence of any reference 
to a lumbar spine disability came by way of the December 2003 
VA outpatient treatment reports at which time the Veteran 
reported that he sustained an injury to his lumbar spine 
while lifting a heavy generator in 1998.  The Veteran also 
indicated he injured his back in 1998 at an October 2004 VA 
psychiatric examination.  The Veteran was diagnosed with 
multiple degenerative changes in the lumbar spine in October 
2004 at a VA scars examination.  In April 2006 the Veteran 
was noted to have a prior history of multilevel DJD of the 
spine and the examiner indicated that that the Veteran's 
significant pain involving the right side of his abdomen 
appeared to be unrelated to the DJD of the spine.  Given the 
lack of any competent medical evidence linking the Veteran's 
lumbar spine disability to service and the fact that there is 
no competent medical evidence to indicate that the Veteran's 
lumbar spine disability was caused by or worsened by his 
shell fragment wound of the abdomen, the preponderance of the 
evidence is against the claim.  Additionally, there is no 
competent evidence that degenerative joint disease of the 
lumbar spine was manifest to a compensable degree within one 
year of the Veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  Consequently, service connection is not 
warranted on a direct or secondary basis.   

The Board acknowledges the Veteran's assertion that he has a 
lumbar spine disability as a result of his service-connected 
shell fragment wound of the abdomen with laceration of the 
liver with retained foreign body.  The Veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
relating his lumbar spine disability to his service-connected 
shell fragment wound of the abdomen are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau, 
supra.  Therefore, his lay testimony cannot establish a link 
between the disability and service or a service-connected 
disability.


ORDER

Entitlement to a rating in excess of 20 percent for an 
incisional hernia status post repair as secondary to service-
connected shell fragment wound of the abdomen with laceration 
of the liver with retained foreign body is denied.  

Entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to service-connected 
shell fragment wound of the abdomen with laceration of the 
liver with retained foreign body is denied.


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the clam for an 
increased rating for PTSD and for a temporary total rating 
for a period of convalescence under 38 C.F.R. § 4.30 can be 
issued.  

The Veteran submitted additional evidence in the form of a 
May 2009 psychological evaluation performed by K. Manges, 
Ph.D., after his appeal was certified to the Board.  He did 
not submit a waiver of review by the agency of original 
jurisdiction (AOJ) with the evidence.  The Board attempted to 
solicit a waiver from the Veteran in a July 2009 letter.  
However, the Veteran failed to respond to the letter.  
Consequently, a remand is necessary so the AOJ may review the 
additional evidence.  

With regard to the issue of a temporary total rating for a 
period of convalescence, the Board notes that the Veteran 
indicated on his claim filed in April 2004 that he was 
scheduled for an operation to correct an incisional hernia.  
The medical records indicate that he subsequently underwent a 
hernia repair procedure in May 2004.  The RO accepted the 
Veteran's statement as a claim for a temporary total rating 
and adjudicated the claim as such.  However, the Veteran did 
not receive notice as to the regulations pertaining to the 
award of a temporary total rating under 38 C.F.R. § 4.30.  
Consequently, a remand is necessary so that the Veteran may 
properly be notified of the necessary evidence to establish a 
temporary total rating under 38 C.F.R. § 4.30.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to 
the Veteran, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 and Supp. 2009), specific 
to the claim for a temporary total 
rating for a period of convalescence 
under 38 C.F.R. § 4.30.  The letter 
must: (i) advise him of the type of 
evidence needed to substantiate this 
claim; (ii) apprise him of the 
evidence he must submit; (iii) 
apprise him of the evidence VA will 
obtain; and (iv) request that he 
submit any relevant evidence in his 
possession.  See also Dingess v. 
Nicholson, 19 Vet App 473 (2006). 

2.  Review the additional medical 
evidence submitted by the Veteran 
and after undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


